Exhibit 10.3

 

Execution Version

 

REGISTRATION RIGHTS AND LOCK-UP AGREEMENT

 

THIS REGISTRATION RIGHTS AND LOCK-UP AGREEMENT (this “Agreement”) is entered
into as of December 21, 2017, by and among Estre Ambiental, Inc. (f/k/a
Boulevard Acquisition Corp II Cayman Holding Company), a Cayman Islands exempted
company limited by shares (the “Company”), and the undersigned parties listed as
Investors on the signature page hereto (each, an “Investor” and collectively,
the “Investors”).

 

WHEREAS, Estre USA Inc. (f/k/a Boulevard Acquisition Corp II), a Delaware
corporation (“Boulevard”), and certain of the Investors are parties to that
certain Registration Rights Agreement, dated September 21, 2015 (the “Prior
Agreement”);

 

WHEREAS, the Company, Boulevard, Estre Ambiental S.A. and BII Merger Sub Corp.
have entered into that certain Amended and Restated Business Combination
Agreement, dated as of September 11, 2017 (as amended, the “Business Combination
Agreement”);

 

WHEREAS, this Agreement is being entered into on the Closing Date (as defined
below), and on the date hereof, immediately upon Closing (as defined in the
Business Combination Agreement) the Investors hold the Ordinary Shares (as
defined below) and the Sponsor Warrants (as defined below) set forth in the
Schedule to this Agreement (other than with respect to the Ordinary Shares
issuable in exchange for shares of Boulevard’s Class B common stock, par value
$0.0001 per share (the “Boulevard Class B Shares”)); and

 

WHEREAS, the parties to the Prior Agreement desire to terminate the Prior
Agreement to provide for the terms and conditions included herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      DEFINITIONS. THE FOLLOWING CAPITALIZED
TERMS USED HEREIN HAVE THE FOLLOWING MEANINGS:

 

“Addendum Agreement” is defined in Section 7.2.

 

“Affiliate”, in respect of any person or entity, means (a) any direct and/or
indirect shareholder, quotaholder, member, manager, partner or general partner
of such person or entity or (b) any other person or entity that, directly or
indirectly, is in control of or manages, is controlled or managed by, or is
under common control or management with, such person or entity.

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Boulevard” is defined in the preamble to this Agreement.

 

--------------------------------------------------------------------------------


 

“Boulevard Class B Shares” is defined in the preamble to this Agreement.

 

“Business Combination Agreement” is defined in the preamble to this Agreement.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Closing Date” has the meaning given to such term in the Business Combination
Agreement.

 

“Commission” means the Securities and Exchange Commission, or any other Federal
agency then administering the Securities Act or the Exchange Act.

 

“Company” is defined in the preamble to this Agreement.

 

“Demand Registration” is defined in Section 2.2.1.

 

“Demand Takedown” is defined in Section 2.1.5(a).

 

“Demanding Holder” is defined in Section 2.2.1.

 

“Effectiveness Period” is defined in Section 3.1.3.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Family Member” means spouse, lineal descendants, stepchildren, father, mother,
brother or sister of a (i) Lock-Up Holder that is an individual or (ii) of such
Lock-Up Holder’s spouse.

 

“Form F-1” is defined in Section 2.2.1.

 

“Form F-3” is defined in Section 2.1.1.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Initial Demanding Holder” is defined in Section 2.2.1.

 

“Investor” is defined in the preamble to this Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Largest Holder” the Demanding Holder (or, in relation to Section 2.1, the
Selling Holder) that holds the greatest number of Registrable Securities
requested to be included in a Demand Registration (or, in relation to
Section 2.1, a Demand Takedown).

 

2

--------------------------------------------------------------------------------


 

“Lock-Up” means the restrictions set forth in Section 6.1.

 

“Lock-Up Holders” means each of the Investors other than (a) if and to the
extent it becomes an Investor hereunder, AG Angra Infra-Estrutura Fundo de
Investimento em Participações or any of its Affiliates that holds Registrable
Securities and (b) Iron Fundo de Investimentos em Participações.

 

“Lock-Up Securities” is defined in Section 6.1.1.

 

“Maximum Number of Shares” is defined in Section 2.2.4.

 

“New Registration Statement” is defined in Section 2.1.4.

 

“Notices” is defined in Section 7.3.

 

“Ordinary Shares” means the ordinary shares, par value $0.0001 per share, of the
Company.

 

“Piggy-Back Registration” is defined in Section 2.3.1.

 

“Prior Agreement” is defined in the preamble to this Agreement.

 

“Pro Rata” is defined in Section 2.2.4.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 

“Registrable Securities” means (i) the number of Ordinary Shares (a) set forth
on the Schedule to this Agreement (including Ordinary Shares issuable in
exchange for Boulevard Class B Shares), and (b) issuable pursuant to the
exercise of the Sponsor Warrants set forth on the Schedule to this Agreement,
and (ii) the Sponsor Warrants set forth on the Schedule to this Agreement, and
all Ordinary Shares issued to any holder with respect to such securities by way
of any share split, share dividend or other distribution, recapitalization,
share exchange, share reconstruction, amalgamation, contractual control
arrangement or similar event. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when: (a) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the Securities Act; or (c) such securities
shall have ceased to be outstanding.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of equity
securities, or securities or other obligations

 

3

--------------------------------------------------------------------------------


 

exercisable or exchangeable for, or convertible into, equity securities (other
than a registration statement on Form F-4, Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).

 

“Resale Shelf Registration Statement” is defined in Section 2.1.1.

 

“Restricted Period” means the period commencing on the Closing Date and ending
on the first anniversary of the Closing Date.

 

“Requesting Holder” is defined in Section 2.1.5(a).

 

“SEC Guidance” is defined in Section 2.1.4.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Selling Holders” is defined in Section 2.1.5(a)(ii).

 

“Sponsor Warrants” means the aggregate of 6,001,400 warrants issued by Boulevard
at a price of $1.00 per warrant, in a private placement that occurred
simultaneously with the completion of the initial public offering of Boulevard,
as shall be converted to warrants exercisable for Ordinary Shares in connection
with the consummation of the transactions contemplated by the Business
Combination Agreement.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“Underwritten Takedown” shall mean an underwritten public offering of
Registrable Securities pursuant to the Resale Shelf Registration Statement, as
amended or supplemented.

 

“Warrant Agreement” is defined in Section 2.4.

 

2.                                      REGISTRATION RIGHTS.

 

2.1                               Resale Shelf Registration Rights.

 

2.1.1                     Registration Statement Covering Resale of Registrable
Securities. The Company shall prepare and file or cause to be prepared and filed
with the Commission, no later than 30 days following the date that the Company
becomes eligible to use Form F-3 or its successor form (“Form F-3”), a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 of the Securities Act registering the resale from time to time by
Investors of all of the Registrable Securities held by or then issuable to
Investors (the “Resale Shelf Registration Statement”). The Resale Shelf
Registration Statement shall be on Form F-3 or another appropriate form
permitting Registration of such Registrable Securities for resale by such
Investors. The Company shall use reasonable best efforts to cause the Resale
Shelf Registration Statement to be declared effective as soon as possible after
filing, and once effective,

 

4

--------------------------------------------------------------------------------


 

to keep the Resale Shelf Registration Statement continuously effective under the
Securities Act at all times until the expiration of the Effectiveness Period.

 

2.1.2                     Notification and Distribution of Materials. The
Company shall notify the Investors in writing of the effectiveness of the Resale
Shelf Registration Statement and shall furnish to them, without charge, such
number of copies of the Resale Shelf Registration Statement (including any
amendments, supplements and exhibits), the prospectus contained therein
(including each preliminary prospectus and all related amendments and
supplements) and any documents incorporated by reference in the Resale Shelf
Registration Statement or such other documents as the Investors may reasonably
request in order to facilitate the sale of the Registrable Securities in the
manner described in the Resale Shelf Registration Statement.

 

2.1.3                     Amendments and Supplements. Subject to the provisions
of Section 2.1.1 above, the Company shall promptly prepare and file with the
Commission from time to time such amendments and supplements to the Resale Shelf
Registration Statement and prospectus used in connection therewith as may be
necessary to keep the Resale Shelf Registration Statement effective and to
comply with the provisions of the Securities Act with respect to the disposition
of all the Registrable Securities during the Effectiveness Period.

 

2.1.4                     Notwithstanding the registration obligations set forth
in this Section 2.1, in the event the Commission informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415,
be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the holders thereof
and use its commercially reasonable efforts to file amendments to the Resale
Shelf Registration Statement as required by the Commission and/or (ii) withdraw
the Resale Shelf Registration Statement and file a new registration statement (a
“New Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form F-3
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with any
publicly-available written or oral guidance, comments, requirements or requests
of the Commission staff (the “SEC Guidance”), including without limitation, the
Manual of Publicly Available Telephone Interpretations D.29. Notwithstanding any
other provision of this Agreement, if any SEC Guidance sets forth a limitation
of the number of Registrable Securities permitted to be registered on a
particular Registration Statement as a secondary offering (and notwithstanding
that the Company used diligent efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), unless
otherwise directed in writing by a holder as to its Registrable Securities, the
number of Registrable Securities to be registered on such Registration Statement
will be reduced on a pro rata basis based on the total number of Registrable
Securities held by the Investors. In the event the Company amends the Resale
Shelf Registration Statement or files a New Registration Statement, as the case
may be, under clauses (i) or (ii) above, the Company will use its commercially
reasonable efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form F-3 or such
other form available to register

 

5

--------------------------------------------------------------------------------


 

for resale those Registrable Securities that were not registered for resale on
the Resale Shelf Registration Statement, as amended, or the New Registration
Statement.

 

2.1.5                     Notice of Certain Events. The Company shall promptly
notify the Investors in writing of any request by the Commission for any
amendment or supplement to, or additional information in connection with, the
Resale Shelf Registration Statement required to be prepared and filed hereunder
(or prospectus relating thereto). The Company shall promptly notify each
Investor in writing of the filing of the Resale Shelf Registration Statement or
any prospectus, amendment or supplement related thereto or any post-effective
amendment to the Resale Shelf Registration Statement and the effectiveness of
any post-effective amendment.

 

(a)              If the Company shall receive a request from the holders of
holders of at least 15% of the then outstanding number of Registrable
Securities(the requesting holder(s) shall be referred to herein as the
“Requesting Holder”, and collectively, the “Requesting Holders”) that the
Company effect the Underwritten Takedown of all or any portion of the Requesting
Holder’s Registrable Securities, and specifying the intended method of
disposition thereof, then the Company shall promptly give notice of such
requested Underwritten Takedown (each such request shall be referred to herein
as a “Demand Takedown”) at least 10 Business Days prior to the anticipated
filing date of the prospectus or supplement relating to such Demand Takedown to
the other Investors and thereupon shall use its reasonable best efforts to
effect, as expeditiously as possible, the offering in such Underwritten Takedown
of:

 

(i)         subject to the restrictions set forth in Section 2.2.4, all
Registrable Securities for which the Requesting Holder has requested such
offering under Section 2.1.5(a); and

 

(ii)      subject to the restrictions set forth in Section 2.2.4, all other
Registrable Securities that any holders of Registrable Securities (all such
holders, together with the Requesting Holder, the “Selling Holders”) have
requested the Company to offer by request received by the Company within seven
(7) Business Days after such holders receive the Company’s notice of the Demand
Takedown, all to the extent necessary to permit the disposition (in accordance
with the intended methods thereof as aforesaid) of the Registrable Securities so
to be offered.

 

(b)              Promptly after the expiration of the seven Business Day period
referred to in Section 2.1.5(a)(ii), the Company will notify all Selling Holders
of the identities of the other Selling Holders and the number of shares of
Registrable Securities requested to be included in such Underwritten Takedown.

 

(c)               The Company shall only be required to effectuate one
Underwritten Takedown within any six-month period.

 

(d)              If the managing underwriter in an Underwritten Takedown advises
the Company and the Requesting Holder that, in its view, the number of shares of
Registrable Securities requested to be included in such Underwritten Takedown
exceeds the largest number of shares that can be sold without having an adverse
effect on such offering, including the price

 

6

--------------------------------------------------------------------------------


 

at which such shares can be sold, the shares included in such Underwritten
Takedown will be reduced by the Registrable Securities held by the Selling
Holders (applied on a pro rata basis based on the total number of Registrable
Securities held by such Investors, subject to a determination by the Commission
that certain Investors must be reduced first based on the number of Registrable
Securities held by such Investors).

 

2.1.6                     Selection of Underwriters. The Largest Holder, after
consultation with the Requesting Holders (if other than the Largest Holder),
shall have the right to select an Underwriter or Underwriters in connection with
such Underwritten Takedown, which Underwriter or Underwriters shall be
reasonably acceptable to the Company. In connection with an Underwritten
Takedown, the Company shall enter into customary agreements (including an
underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities in such Underwritten Takedown, including, if necessary,
the engagement of a “qualified independent underwriter” in connection with the
qualification of the underwriting arrangements with the Financial Industry
Regulatory Authority, Inc.

 

2.1.7                     Registrations effected pursuant to this Section 2.1
shall not be counted as Demand Registrations effected pursuant to Section 2.2.

 

2.2                               Demand Registration.

 

2.2.1                     Request for Registration. At any time and from time to
time after the expiration of a Lock-Up to which the relevant Registrable
Securities are subject, holders of at least 15% of the then outstanding number
of Registrable Securities (the “Initial Demanding Holders”) may make a written
demand for Registration under the Securities Act of at least 15% of the then
outstanding number of Registrable Securities, on Form F-1 or any similar
long-form registration statement (“Form F-1”) or, if then available, on
Form F-3. Each registration requested pursuant to this Section 2.2.1 is referred
to herein as a “Demand Registration”. Any demand for a Demand Registration shall
specify the number of shares of Registrable Securities proposed to be sold and
the intended method(s) of distribution thereof. The Company will notify all
Investors that are holders of Registrable Securities of the demand, and each
such holder of Registrable Securities who wishes to include all or a portion of
such holder’s Registrable Securities in the Demand Registration (each such
holder including shares of Registrable Securities in such registration, a
“Demanding Holder” and collectively, the “Demanding Holders”) shall so notify
the Company within 15 days after the receipt by the holder of the notice from
the Company. Upon any such request, the Demanding Holders shall be entitled to
have their Registrable Securities included in the Demand Registration, subject
to Section 2.2.4 and the provisos set forth in Section 3.1.1.

 

2.2.2                     Effective Registration. A Registration will not count
as a Demand Registration until the Registration Statement filed with the
Commission with respect to such Demand Registration has been declared effective
and the Company has complied with all of its obligations under this Agreement
with respect thereto; provided, however, that if, after such Registration
Statement has been declared effective, the offering of Registrable Securities
pursuant to a Demand Registration is interfered with by any stop order or
injunction of the Commission or any other governmental agency or court, the
Registration Statement with respect

 

7

--------------------------------------------------------------------------------


 

to such Demand Registration will be deemed not to have been declared effective,
unless and until, (i) such stop order or injunction is removed, rescinded or
otherwise terminated, and (ii) the Largest Holder, after consultation with the
Initial Demanding Holders (if other than the Largest Holder), thereafter elects
to continue the offering; provided, further, that the Company shall not be
obligated to file a second Registration Statement until a Registration Statement
that has been filed is counted as a Demand Registration or is terminated.

 

2.2.3                     Underwritten Offering. If the Demanding Holders so
elect and such holders so advise the Company as part of their written demand for
a Demand Registration, the offering of such Registrable Securities pursuant to
such Demand Registration shall be in the form of an underwritten offering. In
such event, the right of any holder to include its Registrable Securities in
such registration shall be conditioned upon such holder’s participation in such
underwriting and the inclusion of such holder’s Registrable Securities in the
underwriting to the extent provided herein. All Demanding Holders proposing to
distribute their Registrable Securities through such underwriting shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such underwriting by the Largest Holder, after
consultation with the Initial Demanding Holders (if other than the Largest
Holder), and subject to the approval of the Company.

 

2.2.4                     Reduction of Offering. If the managing Underwriter or
Underwriters for a Demand Registration that is to be an underwritten offering
advises the Company and the Demanding Holders in writing that the dollar amount
or number of shares of Registrable Securities which the Demanding Holders desire
to sell, taken together with all other Ordinary Shares or other securities which
the Company desires to sell and the Ordinary Shares, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other shareholders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of shares that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of shares, as applicable,
the “Maximum Number of Shares”), then the Company shall include in such
registration:

 

(a)              first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata in accordance
with the number of shares that each such Demanding Holder has requested be
included in such registration, regardless of the number of shares held by each
such Demanding Holder (such proportion is referred to herein as “Pro Rata”))
that can be sold without exceeding the Maximum Number of Shares;

 

(b)              second, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clause (a), the Ordinary Shares or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Shares;

 

(c)               third, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (a) and (b), the Ordinary Shares or
other securities for the account of other persons that the Company is obligated
to register pursuant to written contractual arrangements with such persons, as
to which “piggy-back” registration has been requested by the holders thereof,
Pro Rata, that can be sold without exceeding the Maximum Number of Shares.

 

8

--------------------------------------------------------------------------------


 

2.2.5                     Withdrawal. If the Largest Holder, after consultation
with the Initial Demanding Holders (if other than the Largest Holder),
disapproves of the terms of any underwriting or are not entitled to include all
of their Registrable Securities in any offering, such Demanding Holder may elect
to withdraw from such offering by giving written notice to the Company and the
Underwriter or Underwriters of their request to withdraw prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Demand Registration. If the Largest Holder, after consultation
with the Initial Demanding Holders (if other than the Largest Holder), withdraws
from a proposed offering relating to a Demand Registration, then either the
Demanding Holders shall reimburse the Company for the costs associated with the
withdrawn registration (in which case such registration shall not count as a
Demand Registration provided for in Section 2.1) or the withdrawn registration
shall count as a Demand Registration provided for in Section 2.1.

 

2.3                               Piggy-Back Registration.

 

2.3.1                     Piggy-Back Rights. If at any time after the expiration
of a Lock-Up to which the relevant Registrable Securities are subject, the
Company proposes to file a Registration Statement under the Securities Act with
respect to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for shareholders of the Company for their account
(or by the Company and by shareholders of the Company including, without
limitation, pursuant to Section 2.1), other than a Registration Statement
(i) filed in connection with any employee stock option or other benefit plan,
(ii) for an exchange offer or offering of securities solely to the Company’s
existing shareholders, (iii) for an offering of debt that is convertible into
equity securities of the Company or (iv) for a dividend reinvestment plan, then
the Company shall (x) give written notice of such proposed filing to the holders
of Registrable Securities as soon as practicable but in no event less than ten
(10) days before the anticipated filing date, which notice shall describe the
amount and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, of the offering, and (y) offer to the holders of
Registrable Securities in such notice the opportunity to register the sale of
such number of shares of Registrable Securities as such holders may request in
writing within five days following receipt of such notice (a “Piggy-Back
Registration”). The Company shall cause such Registrable Securities to be
included in such registration and shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of the
Company and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All holders of Registrable Securities proposing to distribute their securities
through a Piggy-Back Registration that involves an Underwriter or Underwriters
shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such Piggy-Back Registration.

 

2.3.2                     Reduction of Offering. If the managing Underwriter or
Underwriters for a Piggy-Back Registration that is to be an underwritten
offering advises the Company and the holders of Registrable Securities in
writing that the dollar amount or number of Ordinary Shares which the Company
desires to sell, taken together with Ordinary Shares, if any, as to which
registration has been demanded pursuant to written contractual arrangements

 

9

--------------------------------------------------------------------------------


 

with persons other than the holders of Registrable Securities hereunder and the
Registrable Securities as to which registration has been requested under this
Section 2.3, exceeds the Maximum Number of Shares, then the Company shall
include in any such registration:

 

(a)              if the registration is undertaken for the Company’s account:

 

(i)         first, the Ordinary Shares or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;

 

(ii)      second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Ordinary Shares or other securities,
if any, comprised of Registrable Securities, as to which registration has been
requested pursuant to the terms hereof, that can be sold without exceeding the
Maximum Number of Shares, Pro Rata; and

 

(iii)   third, to the extent that the Maximum Number of shares has not been
reached under the foregoing clauses (i) and (ii), the Ordinary Shares or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual piggy-back registration rights with
such persons and that can be sold without exceeding the Maximum Number of
Shares; and

 

(b)              if the registration is a “demand” registration undertaken at
the demand of persons other than the holders of Registrable Securities:

 

(i)         first, the Ordinary Shares or other securities for the account of
the demanding persons that can be sold without exceeding the Maximum Number of
Shares;

 

(ii)      second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Ordinary Shares or other securities,
if any, comprised of Registrable Securities, Pro Rata, as to which registration
has been requested pursuant to the terms hereof, that can be sold without
exceeding the Maximum Number of Shares;

 

(iii)   third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i) and (ii), the Ordinary Shares or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Shares; and

 

(iv)  fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii) and (iii), the Ordinary Shares or
other securities for the account of other persons that the Company is obligated
to register pursuant to written contractual arrangements with such persons, that
can be sold without exceeding the Maximum Number of Shares.

 

10

--------------------------------------------------------------------------------


 

2.3.3                     Withdrawal. Any holder of Registrable Securities may
elect to withdraw such holder’s request for inclusion of Registrable Securities
in any Piggy-Back Registration by giving written notice to the Company of such
request to withdraw prior to the effectiveness of the Registration Statement.
The Company (whether on its own determination or as the result of a withdrawal
by persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of such
Registration Statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 3.3. .

 

2.4                               Registration of Class B Shares.  The Company
shall use its reasonable best efforts to include the Ordinary Shares issuable in
exchange for Boulevard Class B Shares in the Registration Statement to be filed
with the Commission pursuant to Section 7.4.1 of the Warrant Agreement, dated as
of September 21, 2015, as amended, by and between Boulevard and Continental
Stock Transfer & Trust Company, as warrant agent (the “Warrant Agreement”).

 

3.                                      REGISTRATION PROCEDURES.

 

3.1                               Filings; Information. Whenever the Company is
required to effect the registration of any Registrable Securities pursuant to
Section 2, the Company shall use its reasonable best efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method(s) of distribution thereof as expeditiously as practicable, and
in connection with any such request:

 

3.1.1                     Filing Registration Statement. The Company shall use
its reasonable best efforts to, as expeditiously as possible after receipt of a
request for a Demand Registration pursuant to Section 2.1, prepare and file with
the Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its reasonable best efforts to cause such Registration Statement
to become effective and use its reasonable best efforts to keep it effective for
the Effectiveness Period; provided, however, that the Company shall have the
right to defer any Demand Registration for up to 60 days, and any Piggy-Back
Registration for such period as may be applicable to deferment of any Demand
Registration to which such Piggy-Back Registration relates, in each case if the
Company shall furnish to the holders a certificate signed by the President or
Chairman of the Company stating that, in the good faith judgment of the Board of
Directors of the Company, it would be materially detrimental to the Company and
its shareholders for such Registration Statement to be effected at such time;
provided further, however, that the Company shall not have the right to exercise
the right set forth in the immediately preceding proviso for more than a total
of 60 days in any 365-day period in respect of a Demand Registration hereunder.

 

3.1.2                     Copies. The Company shall, prior to filing a
Registration Statement or prospectus, or any amendment or supplement thereto,
furnish without charge to the holders of Registrable Securities included in such
registration, and such holders’ legal counsel, copies of such Registration
Statement as proposed to be filed, each amendment and supplement to such
Registration Statement (in each case including all exhibits thereto and
documents

 

11

--------------------------------------------------------------------------------


 

incorporated by reference therein), the prospectus included in such Registration
Statement (including each preliminary prospectus), and such other documents as
the holders of Registrable Securities included in such registration or legal
counsel for any such holders may request in order to facilitate the disposition
of the Registrable Securities owned by such holders.

 

3.1.3                     Amendments and Supplements. The Company shall prepare
and file with the Commission such amendments, including post-effective
amendments, and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and in compliance with the provisions of the Securities Act
until all Registrable Securities and other securities covered by such
Registration Statement have been disposed of in accordance with the intended
method(s) of distribution set forth in such Registration Statement or such
securities have been withdrawn (the “Effectiveness Period”).

 

3.1.4                     Notification. After the filing of a Registration
Statement, the Company shall promptly, and in no event more than two Business
Days after such filing, notify the holders of Registrable Securities included in
such Registration Statement of such filing, and shall further notify such
holders promptly and confirm such advice in writing in all events within two
(2) Business Days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Company shall
furnish to the holders of Registrable Securities included in such Registration
Statement and to the legal counsel for any such holders, copies of all such
documents proposed to be filed sufficiently in advance of filing to provide such
holders and legal counsel with a reasonable opportunity to review such documents
and comment thereon.

 

3.1.5                     Securities Laws Compliance. The Company shall use its
reasonable best efforts to (i) register or qualify the Registrable Securities
covered by the Registration Statement under such securities or “blue sky” laws
of such jurisdictions in the United States as the holders of Registrable
Securities included in such Registration Statement (in light of their intended
plan of distribution) may reasonably request and (ii) take such action necessary
to cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be necessary or advisable to enable the
holders of Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such

 

12

--------------------------------------------------------------------------------


 

 jurisdictions; provided, however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph or subject itself to
taxation in any such jurisdiction.

 

3.1.6                     Agreements for Disposition. The Company shall enter
into customary agreements (including, if applicable, an underwriting agreement
in customary form) and take such other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities.
The representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such registration statement, and the
representations, warranties and covenants of the holders of Registrable
Securities included in such registration statement in any underwriting agreement
which are made to or for the benefit of any Underwriters, to the extent
applicable, shall also be made to and for the benefit of the Company.

 

3.1.7                     Comfort Letter. The Company shall obtain a “cold
comfort” letter from the Company’s independent registered public accountants in
the event of an underwritten offering, in customary form and covering such
matters of the type customarily covered by “cold comfort” letters as the
managing Underwriter may reasonably request, and reasonably satisfactory to the
Largest Holder, after consultation with the Initial Demanding Holders (if other
than the Largest Holder).

 

3.1.8                     Opinions. On the date the Registrable Securities are
delivered for sale pursuant to any Registration, the Company shall obtain an
opinion, dated such date, of one (1) counsel representing the Company for the
purposes of such Registration, addressed to the holders, the placement agent or
sales agent, if any, and the Underwriters, if any, covering such legal matters
with respect to the Registration in respect of which such opinion is being given
as the holders, placement agent, sales agent, or Underwriter may reasonably
request and as are customarily included in such opinions, and reasonably
satisfactory to the Largest Holder, after consultation with the Initial
Demanding Holders (if other than the Largest Holder).

 

3.1.9                     Cooperation. The principal executive officer of the
Company, the principal financial officer of the Company, the principal
accounting officer of the Company and all other officers and members of the
management of the Company shall cooperate fully in any offering of Registrable
Securities hereunder, which cooperation shall include, without limitation, the
preparation of the Registration Statement with respect to such offering and all
other offering materials and related documents, and participation in meetings
with Underwriters, attorneys, accountants and potential investors.

 

3.1.10              Records. Upon execution of confidentiality agreements, the
Company shall make available for inspection by the holders of Registrable
Securities included in such Registration Statement, any Underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained by any holder of Registrable
Securities included in such Registration Statement or any Underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the  

 

13

--------------------------------------------------------------------------------


 

Company’s officers, directors and employees to supply all information requested
by any of them in connection with such Registration Statement.

 

3.1.11              Earnings Statement. The Company shall comply with all
applicable rules and regulations of the Commission and the Securities Act, and
make available to its shareholders, as soon as practicable, an earnings
statement covering a period of 12 months, which earnings statement shall satisfy
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.12              Listing. The Company shall use its reasonable best efforts
to cause all Registrable Securities included in any Registration Statement to be
listed on such exchanges or otherwise designated for trading in the same manner
as similar securities issued by the Company are then listed or designated.

 

3.2                               Obligation to Suspend Distribution. Upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3.1.4(iv), or, upon any suspension by the Company, pursuant
to a written insider trading compliance program adopted by the Company’s Board
of Directors, of the ability of all “insiders” covered by such program to
transact in the Company’s securities because of the existence of material
non-public information, each holder of Registrable Securities included in any
registration shall immediately discontinue disposition of such Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such holder receives the supplemented or amended prospectus
contemplated by Section 3.1.4(iv) or the restriction on the ability of
“insiders” to transact in the Company’s securities is removed, as applicable,
and, if so directed by the Company, each such holder will deliver to the Company
all copies, other than permanent file copies then in such holder’s possession,
of the most recent prospectus covering such Registrable Securities at the time
of receipt of such notice.

 

3.3                               Registration Expenses. The Company shall bear
all costs and expenses incurred in connection with the Resale Shelf Registration
Statement pursuant to Section 2.1, any Demand Registration pursuant to
Section 2.1, any Demand Takedown pursuant to Section 2.1.5(a)(i), any Piggy-Back
Registration pursuant to Section 2.3, and any registration on Form F-3 effected
pursuant to Section 2.3, and all expenses incurred in performing or complying
with its other obligations under this Agreement, whether or not the Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees; (ii) fees and expenses of compliance with securities or “blue
sky” laws (including fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities); (iii) printing expenses;
(iv) the Company’s internal expenses (including, without limitation, all
salaries and expenses of its officers and employees); (v) the fees and expenses
incurred in connection with the listing of the Registrable Securities as
required by Section 3.1.10; (vi) any fees of the Financial Industry Regulatory
Authority, Inc.; (vii) fees and disbursements of counsel for the Company and
fees and expenses for independent certified public accountants retained by the
Company; (viii) the fees and expenses of any special experts retained by the
Company in connection with such registration and (ix) the fees and expenses of
one legal counsel selected by the Largest Holder, after consultation with the
Initial Demanding Holders (if other than the Largest Holder). The Company shall
have no obligation to pay any underwriting discounts or selling commissions
attributable to the Registrable Securities being sold by the holders thereof,
which underwriting

 

14

--------------------------------------------------------------------------------


 

discounts or selling commissions shall be borne by such holders. Additionally,
in an underwritten offering, all selling shareholders and the Company shall bear
the expenses of the Underwriter pro rata in proportion to the respective amount
of shares each is selling in such offering.

 

3.4                               Information. The holders of Registrable
Securities shall promptly provide such information as may reasonably be
requested by the Company, or the managing Underwriter, if any, in connection
with the preparation of any Registration Statement, including amendments and
supplements thereto, in order to effect the registration of any Registrable
Securities under the Securities Act and in connection with the Company’s
obligation to comply with Federal and applicable state securities laws.

 

4.                                      INDEMNIFICATION AND CONTRIBUTION.

 

4.1                               Indemnification by the Company. The Company
agrees to indemnify and hold harmless each Investor and each other holder of
Registrable Securities, and each of their respective officers, employees,
Affiliates, directors, partners, members, attorneys and agents, and each person,
if any, who controls an Investor and each other holder of Registrable Securities
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) (each, an “Investor Indemnified Party”), from and against any
expenses, losses, judgments, claims, damages or liabilities, whether joint or
several, arising out of or based upon any untrue statement (or allegedly untrue
statement) of a material fact contained in any Registration Statement under
which the sale of such Registrable Securities was registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by the Company of the Securities Act or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration; and
the Company shall promptly reimburse the Investor Indemnified Party for any
legal and any other expenses reasonably incurred by such Investor Indemnified
Party in connection with investigating and defending any such expense, loss,
judgment, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such expense,
loss, claim, damage or liability arises out of or is based upon any untrue
statement or allegedly untrue statement or omission or alleged omission made in
such Registration Statement, preliminary prospectus, final prospectus, or
summary prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein, or is based on any selling holder’s
violation of the federal securities laws (including Regulation M) or failure to
sell the Registrable Securities in accordance with the plan of distribution
contained in the prospectus.

 

4.2                               Indemnification by Holders of Registrable
Securities. Each selling holder of Registrable Securities will, in the event
that any registration is being effected under the Securities Act pursuant to
this Agreement of any Registrable Securities held by such selling holder,
indemnify and hold harmless the Company, each of its directors and officers, and
each other selling holder and each other person, if any, who controls another
selling holder within the meaning of the Securities Act, against any losses,
claims, judgments, damages or liabilities,

 

15

--------------------------------------------------------------------------------


 

 whether joint or several, insofar as such losses, claims, judgments, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or allegedly untrue statement of a material fact contained in
any Registration Statement under which the sale of such Registrable Securities
was registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained in the Registration Statement, or any
amendment or supplement to the Registration Statement, or arise out of or are
based upon any omission or the alleged omission to state a material fact
required to be stated therein or necessary to make the statement therein not
misleading, if the statement or omission was made in reliance upon and in
conformity with information furnished in writing to the Company by such selling
holder expressly for use therein, or is based on any selling holder’s violation
of the federal securities laws (including Regulation M) or failure to sell the
Registrable Securities in accordance with the plan of distribution contained in
the prospectus, and shall reimburse the Company, its directors and officers, and
each other selling holder or controlling person for any legal or other expenses
reasonably incurred by any of them in connection with investigation or defending
any such loss, claim, damage, liability or action. Each selling holder’s
indemnification obligations hereunder shall be several and not joint and shall
be limited to the amount of any net proceeds actually received by such selling
holder.

 

4.3                               Conduct of Indemnification Proceedings.
Promptly after receipt by any person of any notice of any loss, claim, damage or
liability or any action in respect of which indemnity may be sought pursuant to
Sections 4.1 or 4.2, such person (the “Indemnified Party”) shall, if a claim in
respect thereof is to be made against any other person for indemnification
hereunder, notify such other person (the “Indemnifying Party”) in writing of the
loss, claim, judgment, damage, liability or action; provided, however, that the
failure by the Indemnified Party to notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability which the Indemnifying Party
may have to such Indemnified Party hereunder, except and solely to the extent
the Indemnifying Party is actually prejudiced by such failure. If the
Indemnified Party is seeking indemnification with respect to any claim or action
brought against the Indemnified Party, then the Indemnifying Party shall be
entitled to participate in such claim or action, and, to the extent that it
wishes, jointly with all other Indemnifying Parties, to assume control of the
defense thereof with counsel satisfactory to the Indemnified Party. After notice
from the Indemnifying Party to the Indemnified Party of its election to assume
control of the defense of such claim or action, the Indemnifying Party shall not
be liable to the Indemnified Party for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel, which counsel is reasonably
acceptable to the Indemnifying Party) to represent the Indemnified Party and its
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, with the fees and expenses of such counsel to be paid by
such Indemnifying Party if, based upon the written opinion of counsel of such
Indemnified Party, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, consent to entry of judgment or effect any settlement of any claim or
pending or threatened proceeding in respect of which the Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such

 

16

--------------------------------------------------------------------------------


 

 Indemnified Party, unless such judgment or settlement includes an unconditional
release of such Indemnified Party from all liability arising out of such claim
or proceeding.

 

4.4                               Contribution.

 

4.4.1                     If the indemnification provided for in the foregoing
Sections 4.1, 4.2 and 4.3 is unavailable to any Indemnified Party in respect of
any loss, claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

4.4.2                     The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 4.4.2 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
Section 4.4.1.

 

4.4.3                     The amount paid or payable by an Indemnified Party as
a result of any loss, claim, damage, liability or action referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 4.4, no holder of
Registrable Securities shall be required to contribute any amount in excess of
the dollar amount of the net proceeds (after payment of any underwriting fees,
discounts, commissions or taxes) actually received by such holder from the sale
of Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

5.                                      RULES 144, 144A AND REGULATION S.

 

5.1                               The Company shall file the reports required to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Holder of
Registrable Securities, make publicly available such necessary information for
so long as necessary to permit sales that would otherwise be permitted by this
Agreement pursuant to Rule 144, Rule 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time or any similar rule or
regulation hereafter adopted by the Commission), and it will take such further
action as any holder of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such holder to sell Registrable
Securities

 

17

--------------------------------------------------------------------------------


 

without Registration under the Securities Act in transactions that would
otherwise be permitted by this Agreement and within the limitation of the
exemptions provided by (i) Rules 144, 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the Commission. Upon the request of any holder
of Registrable Securities, the Company will deliver to such holder a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.

 

5.2                               If requested, the Company shall cooperate with
the holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing such Registrable Securities and not
bearing any restrictive legends (including the delivery of any required opinions
to the applicable transfer agent).

 

6.                                      LOCK-UP.

 

6.1                               Lock-Up. Each of the Lock-Up Holders agrees
not to, either directly or indirectly, during the Restricted Period:

 

6.1.1                     sell or offer or contract to sell or offer, grant any
option or warrant for the sale of, assign, transfer, pledge, hypothecate, or
otherwise encumber or dispose of (all being referred to as a “Transfer”) any
legal or beneficial interest in Registrable Securities (which excludes, for the
avoidance of doubt, any Ordinary Shares acquired after the Closing Date in any
open-market transaction)  (together, the “Lock-Up Securities”);

 

6.1.2                     enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of any of the Lock-Up Securities, whether such
swap transaction is to be settled by delivery of any Lock-Up Securities or other
securities of any person, in cash or otherwise; or

 

6.1.3                     publicly disclose the intention to make any Transfer,
or to enter into any transaction, swap, hedge or other arrangement relating to
any of the Lock-Up Securities.

 

6.2                               Permitted Transfers. The limitations set forth
in Section 6.1 shall not apply to any Transfer of (a) Lock-Up Securities or
Registrable Securities by any Investor that is not a Lock-up Holder or
(b) Lock-Up Securities:

 

6.2.1                     in the case of a Lock-Up Holder that is an entity, to
any Affiliate of such Lock-Up Holder;

 

6.2.2                     in the case of a Lock-Up Holder who is an individual,
either during such Lock-Up Holder’s lifetime or on the death of such Lock-Up
Holder, (i)(a) by gift, (b) by will or intestate succession, or (c) by judicial
decree, in each case to such Lock-Up Holder’s Family Members, including a
qualified domestic relations order, or (ii) to trusts, limited partnerships and
similar entities primarily for the direct or indirect benefit of such Lock-Up
Holder or his or her Family Members;

 

6.2.3                     by a Lock-Up Holder to any member, director or
officer, or any Affiliates of such Lock-Up Holder or the members of such Lock-Up
Holder;

 

18

--------------------------------------------------------------------------------


 

6.2.4                     by Wilson Quintella Filho (or his Family Members) or
Cygnus Asset Holding Ltd. or any of their respective Affiliates to Gisele Mara
de Moraes (or her Family Members or Affiliates (including Lyra Asset Holding
Ltd.));

 

6.2.5                     by Wilson Quintella Filho (or his Family Members) or
Cygnus Asset Holding Ltd. or any of their respective Affiliates to Banco BTG
Pactual S.A. or any of its Affiliates as a result of the foreclosure of any lien
(including a fiduciary lien), pledge, charge, security interest or encumbrance
of any kind in respect of any Lock-Up Securities in connection with, or the
transfer of such Lock-Up Securities to satisfy any obligations under, any loan,
financing or lending arrangements between Wilson Quintella Filho (or his Family
Members) or Cygnus Asset Holding Ltd. or any of their respective Affiliates, on
the one hand,  and Banco BTG Pactual S.A. or any of its Affiliates, on the other
hand;

 

6.2.6                     in connection with the Company’s consummation of any
merger, share exchange or similar transaction that results in all of the
Company’s security holders having the right to exchange Lock-Up Securities for
cash, securities or other property (or the provision of an irrevocable
undertaking in respect thereof);

 

6.2.7                     pursuant to the acceptance of a general offer for all
the share capital of the Company made to all holders thereof on equal terms (or
the provision of an irrevocable undertaking in respect thereof); and

 

6.2.8                     in connection with the Debt Restructuring (as defined
in the Business Combination Agreement),

 

provided that, in the case of Section 6.2.1 through Section 6.2.4, prior to or
simultaneously with the Transfer, the transferee shall execute a legal, valid
and binding agreement stating that the transferee is receiving and holding the
Lock-Up Securities subject to the provisions of this Section 6.

 

6.3                               No Effect of Transfers. No Transfer of any
Lock-Up Securities in violation of any provision of this Section 6 will be
effective to pass any title to such Lock-Up Securities, or to create any
interest therein in favor of, any person.

 

6.4                               Restrictive Legend. Certificates representing
Lock-Up Securities may bear the following legend: “THE SECURITIES REPRESENTED BY
THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP AGREEMENT AMONG THE REGISTERED OWNER
OF SUCH SECURITIES, ESTRE AMBIENTAL, INC. AND CERTAIN OTHER PARTIES THERETO THAT
MATERIALLY RESTRICTS THE TRANSFERABILITY OF THE SECURITIES.  A COPY OF THE
AGREEMENT IS ON FILE WITH ESTRE AMBIENTAL, INC.

 

6.5                               Stop Transfer Instructions. In order to ensure
compliance with the provisions of this Section 6, each Lock-Up Holder agrees
that the Company may issue appropriate “stop transfer” certificates or
instructions with the Company’s transfer agent and registrar against the
transfer of a Lock-Up Holder’s Lock-Up Securities, or otherwise make adequate
provision to restrict the transferability of the Lock-Up Securities, in the
event of a transfer other than in compliance with the provisions of Section 6 of
this Agreement and that the Company may make appropriate notations to the same
effect in its records

 

19

--------------------------------------------------------------------------------


 

7.                                      MISCELLANEOUS.

 

7.1                               Other Registration Rights and Arrangements.
The Company represents and warrants that no person, other than a holder of the
Registrable Securities and other than pursuant to the Warrant Agreement, has any
right to require the Company to register any of the Company’s share capital for
sale or to include the Company’s share capital in any registration filed by the
Company for the sale of shares for its own account or for the account of any
other person. The Company and the Investors that are party to the Prior
Agreement hereby terminate the Prior Agreement and any similar agreement in
effect as of the date hereof. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement
and in the event of any conflict between any such agreement or agreements and
this Agreement, the terms of this Agreement shall prevail.

 

7.2                               Assignment; No Third Party Beneficiaries. This
Agreement and the rights, duties and obligations of the Company hereunder may
not be assigned or delegated by the Company in whole or in part. This Agreement
and the rights, duties and obligations of the holders of Registrable Securities
hereunder may be freely assigned or delegated by such holder of Registrable
Securities in conjunction with and to the extent of any permitted transfer of
Registrable Securities by any such holder. This Agreement and the provisions
hereof shall be binding upon and shall inure to the benefit of each of the
parties hereto and their respective successors and assigns and the holders of
Registrable Securities and their respective successors and permitted assigns.
This Agreement is not intended to confer any rights or benefits on any persons
that are not party hereto other than as expressly set forth in Section 4 and
this Section 7.2. The rights of a holder of Registrable Securities under this
Agreement may be transferred by such a holder to a transferee; provided, that
such transfer is in compliance with the provisions of Section 6 of this
Agreement; provided, further, that such transferee has executed and delivered to
the Company a properly completed agreement to be bound by the terms of this
Agreement substantially in form attached as an Exhibit hereto (an “Addendum
Agreement”), and the transferor shall have delivered to the Company no later
than 30 days following the date of the transfer, written notification of such
transfer setting forth the name of the transferor, the name and address of the
transferee, and the number of Registrable Securities so transferred. The
execution of an Addendum Agreement shall constitute a permitted amendment of
this Agreement.

 

7.3                               Notices. All notices, demands, requests,
consents, approvals or other communications (collectively, “Notices”) required
or permitted to be given hereunder or which are given with respect to this
Agreement shall be in writing and shall be personally served, delivered by
reputable air courier service with charges prepaid, or transmitted by facsimile
or email, addressed as set forth below, or to such other address as such party
shall have specified most recently by written notice. Notice shall be deemed
given (i) on the date of service or transmission if personally served or
transmitted by telegram, telex or facsimile; provided, that if such service or
transmission is not on a Business Day or is after normal business hours, then
such notice shall be deemed given on the next Business Day (ii) one Business Day
after being deposited with a reputable courier service with an order for
next-day delivery, to the parties as follows:

 

20

--------------------------------------------------------------------------------


 

 

If to the Company:

 

 

 

 

Estre Ambiental, Inc.

 

 

1830, Presidente Juscelino Kubitschek Avenue, Tower I, 3rd floor

 

 

Itaim Bibi, São Paulo - SP - Zip code 04543-900

 

 

Attention: Sérgio Messias Pedreiro

 

 

Julio César de Sá Volotão

 

 

Email: sergio.pedreiro@estre.com.br

 

 

julio.volotao@estre.com.br

 

 

 

with a copy to:

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Times Square

 

 

New York, New York 10036

 

 

Attn: Michael Civale / Mathias von Bernuth

 

 

Facsimile: (212) 735-2000

 

 

Email: Michael.Civale@skadden.com/Mathias.vonBernuth@skadden.com

 

 

 

If to the Boulevard Acquisition Sponsor II, LLC:

 

 

 

 

399 Park Avenue, 6th Floor

 

 

c/o Avenue Capital Group

 

 

New York, New York 10022

 

 

Attn: Todd Greenbarg

 

 

Email: tgreenbarg@avenuecapital.com

 

 

 

with a copy to:

 

 

 

 

Greenberg Traurig, LLP

 

 

200 Park Avenue

 

 

New York, NY 10166

 

 

Attn: Alan I. Annex

 

 

Facsimile: (212) 801-6400

 

 

Email: annexa@gtlaw.com

 

If to an Investor, to the address set forth under such Investor’s signature to
this Agreement or to such Investor’s address as found in the Company’s books and
records.

 

7.4                               Severability. This Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Agreement or of
any other term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible that is valid and
enforceable.

 

21

--------------------------------------------------------------------------------


 

7.5                               Counterparts. This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same instrument.

 

7.6                               Governing Law.  This Agreement, and all claims
or causes of action based upon, arising out of, or related to this Agreement or
the transactions contemplated hereby, shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to
principles or rules of conflict of laws to the extent such principles or
rules would require or permit the application of Laws of another jurisdiction.

 

7.7                               Jurisdiction; WAIVER OF TRIAL BY JURY.  In any
litigation, claim, action, suit, case, dispute, arbitration or other proceeding
among the parties arising out of or relating to this Agreement or any of the
transactions contemplated hereby, each of the parties (a) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware in and for New Castle County,
Delaware; (b) agrees that it will not attempt to deny or defeat such
jurisdiction by motion or other request for leave from such court; and
(c) agrees that it will not bring any such action in any court other than the
Court of Chancery for the State of Delaware in and for New Castle County,
Delaware, or, if (and only if) such court finds it lacks subject matter
jurisdiction, the Federal court of the United States of America sitting in
Delaware, and appellate courts thereof.  Service of process, summons, notice or
document to any party’s address and in the manner set forth in Section 7.3 shall
be effective service of process for any such action.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED
UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

7.8                               Entire Agreement. This Agreement (including
all agreements entered into pursuant hereto and all certificates and instruments
delivered pursuant hereto and thereto) constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede all prior and
contemporaneous agreements, representations, understandings, negotiations and
discussions between the parties, whether oral or written, including without
limitation the Prior Agreement.

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights and Lock-Up
Agreement to be executed and delivered by their duly authorized representatives
as of the date first written above.

 

 

COMPANY:

 

 

 

 

 

ESTRE AMBIENTAL, INC. (f/k/a

 

Boulevard Acquisition Corp. II Cayman

 

Holding Company)

 

 

 

 

 

By:

/s/ David Phillips

 

 

Name:

David Phillips

 

 

Title:

Chief Executive Officer and Chief Financial Officer

 

[Signature Page to Registration Rights and Lock-up Agreement]

 

--------------------------------------------------------------------------------


 

 

BOULEVARD ACQUISITION SPONSOR II, LLC

 

 

 

 

 

 

By:

/s/ Marc Lasry

 

 

Name:

Marc Lasry

 

 

Title:

Member

 

[Signature Page to Registration Rights and Lock-up Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITOL ACQUISITION PARTNERS, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Ein

 

 

 

Name:

Mark Ein

 

 

Title:

CEO

 

 

 

 

 

 

[Signature Page to Registration Rights and Lock-up Agreement]

 

--------------------------------------------------------------------------------


 

 

CYGNUS ASSET HOLDING LTD.

 

 

 

 

 

By:

/s/ Wilson Quintella Filho

 

 

Name: Wilson Quintella Filho

 

 

Title: Sole Director

 

[Signature Page to Registration Rights and Lock-up Agreement]

 

--------------------------------------------------------------------------------


 

 

BTG PACTUAL PRINCIPAL
INVESTMENTS FUNDO DE
INVESTIMENTO EM PARTICIPAÇÕES

 

 

 

 

By:

/s/ Andrea di Sarno Neto

 

 

Name:

Andrea di Sarno Neto

 

 

Title:

Attorney-in-fact

 

--------------------------------------------------------------------------------


 

 

LYRA ASSET HOLDING LTD.

 

 

 

 

By:

/s/ Gisele Mara de Moraes

 

 

Name:

Gisele Mara de Moraes

 

 

Title:

Sole Director

 

--------------------------------------------------------------------------------


 

 

GMI - Global Markets Investments LP

 

 

 

 

By:

/s/ Wilson Ferro de Lara

 

 

Name:

Wilson Ferro de Lara

 

 

Title:

Attorney

 

--------------------------------------------------------------------------------


 

 

FUNDO DE INVESTIMENTO EM PARTICIPAÇÕES TURQUESA

 

 

 

 

By:

/s/ Andrea di Sarno Neto

 

 

Name:

Andrea di Sarno Neto

 

 

Title:

Attorney-in-fact

 

--------------------------------------------------------------------------------


 

 

IRON FUNDO DE INVESTIMENTO EM PARTICIPAÇÕES

 

 

 

 

By:

/s/ Andrea di Sarno Neto

 

 

Name:

Andrea di Sarno Neto

 

 

Title:

Attorney-in-fact

 

--------------------------------------------------------------------------------


 

SCHEDULE

 

Investors

 

Investor

 

Number of
Ordinary
Shares

 

Number of
Sponsor
Warrants

 

Former shareholders of Estre Ambiental S.A.

 

 

 

 

 

Cygnus Asset Holding Ltd.

 

12,585,474

 

0

 

BTG Pactual Principal Investments Fundo de Investimento em Participações

 

9,097,026

 

0

 

Lyra Asset Holding Ltd.

 

2,505,169

 

0

 

GMI — Global Markets Investments Limited

 

1,527,323

 

0

 

Fundo de Investimento em Participações Turquesa

 

1,089,453

 

0

 

Iron Fundo de Investimento em Participações

 

197,441

 

0

 

Certain former equityholders of Estre USA Inc. (f/k/a Boulevard Acquisition Corp
II)

 

 

 

 

 

Boulevard Acquisition Sponsor II, LLC

 

5,027,258

 

5,851,365

 

Capitol Acquisition Partners, LLC

 

130,240

 

150,035

 

 

--------------------------------------------------------------------------------


 

EXHIBIT

 

Addendum Agreement

 

This Addendum Agreement (“Addendum Agreement”) is executed on
                  , 20   , by the undersigned (the “New Holder”) pursuant to the
terms of that certain Registration Rights and Lock-Up Agreement dated as of
December 21, 2017 (the “Agreement”), by and among the Company and the Investors
identified therein, as such Agreement may be amended, supplemented or otherwise
modified from time to time. Capitalized terms used but not defined in this
Addendum Agreement shall have the respective meanings ascribed to such terms in
the Agreement. By the execution of this Addendum Agreement, the New Holder
agrees as follows:

 

1.                                      Acknowledgment. New Holder acknowledges
that New Holder is acquiring certain Registrable Securities (as defined in the
Agreement) as a transferee of such Registrable Securities from a party in such
party’s capacity as a holder of Registrable Securities under the Agreement, and
after such transfer, New Holder shall be considered an “Investor” and a holder
of Registrable Securities for all purposes under the Agreement.

 

2.                                      Agreement. New Holder hereby (a) agrees
that the Registrable Securities shall be bound by and subject to the terms of
the Agreement and (b) adopts the Agreement with the same force and effect as if
the New Holder were originally a party thereto.

 

3.                                      Notice. Any notice required or permitted
by the Agreement shall be given to New Holder at the address or facsimile number
listed below New Holder’s signature below.

 

NEW HOLDER:

 

ACCEPTED AND AGREED:

 

 

 

 

Print Name:

 

 

ESTRE AMBIENTAL, INC.

 

 

 

 

By:

 

 

By:

 

 

--------------------------------------------------------------------------------